UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7431



TIM HENRY GILMORE, a/k/a Henry Tim Gilmore,
a/k/a Tim H. Gilmore,

                                              Plaintiff - Appellant,

          versus


FRAZIER, Inmate, E dorm orderly; ALMA BURNS,
RN; PATRICIA GARRISON, Major; CORRECTIONAL
OFFICER MIDDLETON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-05-2079-2)


Submitted: December 22, 2005              Decided:    January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tim Henry Gilmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tim Henry Gilmore appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district   court    referred   this    case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The magistrate judge

recommended that relief be denied and advised Gilmore that failure

to file timely objections to this recommendation could waive

appellate   review   of    a   district      court   order    based   upon   the

recommendation.    Despite this warning, Gilmore failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                   See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).           Gilmore has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -